Harshbarger, Justice,

dissenting:

I agree with my brother Miller’s dissent completely. I add only that the involvement of local governmental entities in activities outside the courthouse, town hall and schoolroom — activities never by any person imagined when common law governmental immunities doctrines were formulated — makes the doctrines anachronistic.
We now see school buses, ambulances, bookmobiles and other governmental vehicles on the highways. We see agents of local governments inspecting restaurants, water systems, health facilities, buildings, families.
All sorts of useful local governmental activities involve work in the community, where agents pose risks to the population of negligent behavior just as great as those the rest of us represent.
I perceive no countervailing interest to government of sufficient importance to make its minions immune to suit by those who, when injured, are made just as lame as if injured by any other corporate or private person.
And, if it were not for the Constitution, I would say the same for the State immunity.